


CURTISS-WRIGHT CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended Through August 29, 2008
SECOND INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss‑Wright Corporation Executive Deferred Compensation Plan (the “Plan”) and
has caused the Plan to be amended and restated with respect to compensation
earned after December 31, 2004, including amendments adopted through August 29,
2008.

2.
Subsequent to the most recent amendment, the Company has decided to amend the
Plan to clarify the Plan provision for accelerated distribution of certain
amounts elected to be paid in annual installments over certain specified periods
so that it accords with Plan administrative practice and the requirements of
Section 409A(a)(3) of the Internal Revenue Code and regulations thereunder.

3.
Section 7.01 of the Plan permits the Company to amend the Plan, by written
instrument, at any time and from time to time.

4.
Section 7.02 of the Plan authorizes the Administrative Committee to adopt Plan
amendments on behalf of the Company if they are administrative in nature or have
no material financial impact on the Company.

Amendment to the Plan:
1.
Section 4.01(e) is amended in its entirety, effective January 1, 2014, to read
as follows:

(e)
Notwithstanding the provisions of subsection (b), if the balance of a
Participant’s Deferral Account, determined as of his retirement or termination
of employment, is less than the limit under Sec. 402(g)(1)(B) of the Code as in
effect for the Plan Year in which his retirement or termination of employment
occurs, then the portion of such Deferral Account elected in accordance with the
provisions of Sections 4.02(b)(1) or 4.03(c)(1) as applicable shall be void and
the entire balance of such Deferral Account shall be paid to him in a single
lump sum in accordance with the Single Sum payment timing rules under Section
4.02(b) with respect to Participants who retire at or after age 55 or Section
4.03(c) with respect to Participants who terminate from employment prior to age
55.






--------------------------------------------------------------------------------




Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.
IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
__________________, 2014.


    
 
 
Curtiss-Wright Corporation
 
 
 
Administrative Committee
 
 
 
 
 
By:
 
 
 
 
 
 
 
Date:
 
 
 


